DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19th, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2008/0238087; hereinafter Wang).
Regarding claim 1, Wang discloses a resilient structure (70), comprising:
	a ring base configured for fitting around a first shaft (ring base 71 is capable of fitting around a first shaft); and
	a plurality of resilient fingers (comprising 715, inwardly directed portions 714, and arcuate tabs 711) extending from the ring base in a direction at least substantially parallel to an axis of the ring base (as seen in Fig. 3), wherein the plurality of resilient fingers are configured, at an end opposite the ring base, for displacement in a radial direction to permit positioning of the end opposite the ring base around a second shaft (the resilient structure 70 is made of a plastic, [0037] lines 1-4, and plastic is known to have flexible properties, meaning the fingers would also be made of plastic; therefore the fingers are capable of being configured to be displaced in a radial direction so that the fingers at an end opposite the ring base would be positioned around a second shaft), and
	wherein the plurality of resilient fingers forms a first circle around the axis of the ring base (portions 715 extend directly from the ring base, thereby forming a circle by their outer surfaces around the axis of the ring base), the first circle has a first outer surface diameter (see Annotated Fig. 1 below; the first outer surface diameter is the same diameter as the diameter of the outer surface of the ring base), and each of the plurality of resilient fingers has an arcuate tab (711) extending in an axial direction from an inwardly-directed portion (714; it can be seen in Fig. 3 that the arcuate tabs extend in an axial direction from the inwardly-directed portion), and
	wherein the arcuate tabs form a second circle around the axis of the ring base (see Annotated Fig. 1), the second circle having a second outer surface diameter (see Annotated Fig. 1), the first outer surface diameter being larger than the second outer surface diameter (as seen in Annotated Fig. 1).

    PNG
    media_image1.png
    638
    924
    media_image1.png
    Greyscale

Annotated Figure 1
	Regarding claim 2, Wang discloses wherein the plurality of resilient fingers comprise a decreased width, at a location between the ring base and the end opposite the ring base, relative to a width at the end opposite the ring base (see Annotated Fig. 2 below).

    PNG
    media_image2.png
    609
    788
    media_image2.png
    Greyscale

Annotated Figure 2
	Regarding claim 3, Wang discloses wherein the plurality of resilient fingers are sized in length and width to allow deflection of the plurality of resilient fingers within an elastic range to avoid substantial permanent deformation during the positioning of the end opposite the ring base around the second shaft (the resilient fingers have a length and a width that would allow for them to be capable of deflecting within an elastic range to avoid permanent substantial deformation when positioning them around the second shaft).
	Regarding claim 4, Wang discloses wherein the plurality of resilient fingers are configured for insertion into corresponding slots of a ladder ring (the resilient fingers are capable of being inserted into corresponding slots of a ladder ring; see ** below).
	** - Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 5, Wang discloses wherein the plurality of resilient fingers comprise a channel (see Annotated Fig. 3 below) configured to accept a radial portion of a retaining ring (channel is capable of accepting a radial portion of a retaining ring; see ** above).

    PNG
    media_image3.png
    609
    704
    media_image3.png
    Greyscale

Annotated Figure 3
	Regarding claim 7, Wang discloses wherein the plurality of resilient fingers comprises at least 3 resilient fingers (as seen in the figures).
	Regarding claim 8, Wang discloses wherein the plurality of resilient fingers comprise the inwardly directed portion (as seen in the figures), the inwardly-directed portion comprising a ridge (see Annotated Fig. 4 below; as the arcuate tab extends from the inwardly-directed portion, the inwardly-directed portion thereby comprises the ridge) for engaging with a channel of an inner surface of the first shaft (ridge is capable of engaging a channel of an inner surface of the first shaft; see ** above).

    PNG
    media_image4.png
    609
    588
    media_image4.png
    Greyscale

Annotated Figure 4
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 6, Wang does not explicitly disclose that the displacement of the resilient fingers of the resilient structure comprises displacement in the radial direction of between about 2.0% and about 25.0%, relative to the radius of the ring base, responsive to applying force in the radial direction of between about 0.5 N and about 250.0 N.
However, it would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified Wang so that the fingers of the resilient structure would have radial deflection within the claimed range when experiencing a force in the radial direction between 0.5-250.0 N. Since Wang does not explicitly disclose the plastic material of their resilient structure, one of ordinary skill would be motivated to choose a material for the resilient structure so that it has desirable elastic properties, which would allow for the fingers of the resilient structure to deflect within the claimed ranges.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1955).
Allowable Subject Matter
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 9, Wang discloses a resilient structure comprising the claimed features of claim 9, but does not explicitly disclose of a ladder ring having arc-shaped slots configured to accept the plurality of resilient fingers, nor a retaining ring configured to engage with one or more features of the plurality of resilient fingers.
Guihard et al. (US 7,811,052; hereinafter Guihard) discloses of a shaft coupler comprising a ladder ring with arc-shaped slots (24), a retaining ring (28), and a resilient structure comprising nearly all of the limitations of the resilient structure, but does not explicitly disclose of wherein the fingers of the resilient structure have an arcuate tabs extending in an axial direction from an inwardly-directed portion.
However, it would not be obvious to one of ordinary skill to modify Wang with the teachings of Guihard, as including a ladder ring and retaining ring that are configured to engage with the plurality of fingers would not allow for proper utility of the invention, as the resilient structure of Wang would not fit properly within its sleeve (80).
Further, it would not be obvious to one of ordinary skill to modify Guihard with the teachings of Wang, as having arcuate tabs on the plurality of fingers which extend from the inwardly-directed portion would not allow for proper insertion of the fingers into the ladder ring of Guihard. 
Therefore, the combination of features is considered to be allowable.
With respect to claims 15-20, the reasons for allowance are indicated in the prior action dated February 18th, 2021.
Response to Arguments
The amendments to the drawings and specification filed September 20th, 2021 have been accepted. 
The amended claims overcome the previous rejection issued under 35 U.S.C. 112(b). Further the amendments to the claims overcome the previous rejections under 35 U.S.C. 102(a)(1) as being anticipated by Guihard with respect to claims 1-5, 7, 9-11, as well as the prior art rejections under 35 U.S.C. 103 in view of Guihard with respect to claims 6 and 12.
However, upon further consideration of the prior art reference of Wang, and based upon the Examiner’s interpretation of the prior art and when giving the claims their broadest reasonable interpretation, Wang does disclose the claimed features of claims 1-8, as has been indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678